Citation Nr: 0726853	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  05-41 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
October 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the veteran's claims 
seeking service connection for bilateral hearing loss and 
tinnitus.  

In May 2007, the veteran testified at a hearing held at the 
local VA office before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  The veteran has bilateral hearing loss due to in-service 
acoustic trauma.

2.  The veteran has tinnitus due to in-service acoustic 
trauma.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.385 (2006).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
bilateral hearing loss and tinnitus.  This represents 
complete grants of the benefits sought on appeal.  Thus, a 
discussion of VA's duties to notify and assist not necessary.

In his statements and testimony, the veteran asserts 
entitlement to service connection for bilateral hearing loss 
and tinnitus on the basis that he developed these conditions 
due to in-service acoustic trauma.  The veteran points out 
that he worked on the flight line during service and reports 
that he was not provided with ear protections.  The veteran 
also cites the May 2005 positive medical nexus opinion 
offered by his treating physician, Dr. Kevin J. Donnelly, and 
requests that all reasonable doubt be resolved in his favor.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).


A.  Bilateral hearing loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385; see 
also Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

The veteran's DD Form 214 shows that he was an aircraft 
mechanic with service at the Naval Air Station in Corpus 
Christi, Texas.  In addition, the service medical records 
reflect that, at separation, his hearing acuity was assessed 
as 15/15 for whispered voice.  

In March 2005, the veteran was afforded an audiological 
evaluation.  At the outset of his report, the VA examiner 
noted the whispered voice findings at separation and stated, 
"The whisper voice test i[s] insensitive to high frequency 
hearing loss."  The audiological evaluation revealed pure 
tone threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
35
50
60
LEFT
20
25
45
55
60

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 92 percent in the left ear.  The 
examiner diagnosed the veteran as having bilateral 
sensorineural hearing loss.

With respect to the onset and etiology of the disability, the 
examiner noted that the veteran was exposed to in-service 
acoustic trauma for three years while working on the flight 
line and that he was not afforded ear protections.  The 
examiner also observed that the veteran had post-service 
acoustic trauma due to his employment as a mail sorter for 
the United States Postal Service (USPS) and while working at 
MacDill Air Force Base.  He also noted that the veteran had a 
"minimal" amount of recreational noise exposure from 
hunting rifles.  The examiner opined that it was at least as 
likely as not that the veteran's bilateral sensorineural 
hearing loss was partly due to unprotected noise exposure in 
service "though the amount of subsequent hearing loss cause 
by occupational noise exposure cannot be determined."

A May 2005 private audiological evaluation revealed pure tone 
threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
35
50
60
LEFT
20
25
50
50
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 92 percent in the left ear.  The 
diagnosis was bilateral sensorineural hearing loss.  

In his May 2005 report, Dr. Donnelly, an ear, nose and throat 
specialist, opined that, based on his thorough physical 
examination of the veteran and review of the veteran's 
audiogram, the veteran's bilateral sensorineural hearing loss 
was due to noise induced acoustic trauma while in active 
military service.  

As to the first element, the VA and private audiological 
findings show that the veteran has bilateral hearing loss for 
VA compensation purposes.  38 C.F.R. § 3.385; Palczewski.  As 
to the second element, the evidence indicates that the 
veteran was exposed to in-service acoustic trauma.  This case 
thus turns on the third element, i.e., whether there is 
medical evidence of a nexus between his hearing loss and 
service.

Here, the March 2005 VA examiner indicated that the veteran's 
bilateral hearing loss was related, at least in part, to in-
service acoustic trauma.  Further, in a May 2005 report, Dr. 
Donnelly opined that the veteran's bilateral hearing loss was 
related to in-service acoustic trauma.  In the absence of any 
negative medical opinion evidence, the Board finds that the 
veteran's bilateral hearing loss had its onset during service 
and that service connection is thus warranted for this 
condition.

Tinnitus

The March 2005 VA examination report shows that the veteran 
reported that his tinnitus was present for approximately ten 
years.  The examiner diagnosed the veteran as having 
bilateral tinnitus and opined that it was less likely than 
not that the veteran's tinnitus was due to in-service noise 
exposure because it was only present for the past ten years.  
By contrast, in his May 2005 report, Dr. Donnelly diagnosed 
the veteran as having tinnitus and opined that the disability 
was related to his in-service acoustic exposure while working 
on the flight line during service.  As noted above, the 
veteran's service personnel records confirm that he was 
aircraft mechanic.  Thus, resolving all reasonable doubt in 
the veteran's favor, the Board finds that his tinnitus is 
related to his in-service acoustic trauma.  As such, service 
connection is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


